United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1197
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Allyssa D. Samm

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: August 20, 2018
                              Filed: August 23, 2018
                                  [Unpublished]
                                  ____________

Before BENTON, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Allyssa Samm directly appeals the below-Guidelines-range sentence the district
     1
court imposed after she pleaded guilty to a drug charge under a plea agreement

         1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
containing an appeal waiver. Samm’s counsel has moved to withdraw and filed a
brief under Anders v. California, 386 U.S. 738 (1967), challenging the reasonableness
of Samm’s sentence, as well as raising the legality of Samm’s sentence, the court’s
drug-quantity calculation, the prosecutor’s conduct during trial, and ineffective
assistance of counsel as other possible issues for us to consider on appeal.

      None of the issues raised in Samm’s Anders brief has merit. The appeal
waiver, which Samm entered into voluntarily and knowingly, prevents her from
challenging both the substantive reasonableness of her sentence and the drug-quantity
calculation on appeal. See United States v. Andis, 333 F.3d 886, 889–92 (8th Cir.
2003) (en banc) (discussing the enforcement of appeal waivers). Enforcing the
appeal waiver would not “constitute a miscarriage of justice.” Id. at 894.

       Although the illegal-sentence and prosecutorial-misconduct claims are outside
the scope of the appeal waiver, Samm’s below-Guidelines-range sentence is legal, see
Sun Bear v. United States, 644 F.3d 700, 705 (8th Cir. 2011) (en banc) (explaining
that an unlawful or illegal sentence is one imposed without, or in excess of, statutory
authority), and nothing in the record indicates that the prosecutor committed
misconduct at Samm’s trial. Finally, we do not consider Samm’s ineffective-
assistance-of-counsel claims because this is not an “exceptional” case in which the
district court “has [already] developed a record” on the claims or a “plain miscarriage
of justice” would result from our failure to address them on direct appeal. United
States v. Hernandez, 281 F.3d 746, 749 (8th Cir. 2001) (citation omitted).

      Finally, we have independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and there are no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-